DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 3, 5, 8, 9 is objected to because of the following informalities:  
As to claim 1:  It recites “first subpixels” in line 6 should be changed to ---first subpixel---.
As to claims 3, 5: Claims 3, 5 are dependent claims of claim 1. Claims 3, 5 contains “first subpixels” which should be changed to ---first subpixel---.
As to claim 8:  It recites “first subpixels” in line 6 should be changed to ---first subpixel---.
As to claim 9:  It recites “first subpixels” in line 4 should be changed to ---first subpixel---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 5-9, 11, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: The newly added limitation “the each pixel comprising a plurality of subpixels having respective colors; a processor configured to: derive a chromaticity distribution of first subpixels having a specific color and having a lowest light intensity at an intensity ratio predetermined for white balance among the plurality of subpixels” is not described in the original disclosure. According to the paragraph [0007] of PgPub, it recites “a distribution of a specific color element by analyzing the brightness and the chromaticity of each pixel” and the paragraph [0009] of PgPub, it recites “The plurality of color elements may include a red color element, a green color element, and a blue color element”. Therefore, each pixel of the plurality of pixels corresponding to only one color element of the plurality of color elements (emphasis added). Therefore, the newly added limitation is considered as new matter.
As to claim 3, 5-7: Claims 3, 5-7 are dependent claims of claim 1. Therefore, claims 3, 5-7 are rejected with same rationale as claim 1.
As to claim 8: The newly added limitation “the each pixel comprising a plurality of subpixels having respective colors; a processor configured to: derive a chromaticity distribution of first subpixels having a specific color and having a lowest light intensity at an intensity ratio predetermined for white balance among the plurality of subpixels” is not described in the original disclosure. According to the paragraph [0007] of PgPub, it recites “a distribution of a specific color element by analyzing the brightness and the chromaticity of each pixel” and the paragraph [0009] of PgPub, it recites “The plurality of color elements may include a red color element, a green color element, and a blue color element”. Therefore, each pixel of the plurality of pixels corresponding to only one color element of the plurality of color elements. Therefore, the newly added limitation is considered as new matter.
As to claim 9: The newly added limitation “each pixel comprising a plurality of subpixels having respective colors; deriving a chromaticity distribution of first subpixels having a specific color and having a lowest light intensity at an intensity ratio predetermined for white balance among the plurality of subpixels” is not described in the original disclosure. According to the paragraph [0007] of PgPub, it recites “a distribution of a specific color element by analyzing the brightness and the chromaticity of each pixel” and the paragraph [0009] of PgPub, it recites “The plurality of color elements may include a red color element, a green color element, and a blue color element”. Therefore, each pixel of the plurality of pixels corresponding to only one color element of the plurality of color elements. Therefore, the newly added limitation is considered as new matter.
As to claim 11, 13-14: Claims 11, 13-14 are dependent claims of claim 9. Therefore, claims 11, 13-14 are rejected with same rationale as claim 9.

Response to Arguments
Applicant’s arguments filed on April 11, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693